Carpenter, J.
This case is like the preceding case between the same parties. After defendant had obtained a judgment in that case, the trial court entered a judgment for him in this case. The affirmance of that case leaves but one question to be considered in this, viz., Was it agreed that this suit should abide the result of the trial in the other case ? On the trial of the other case this occurred:
“Mr. Shepherd (counsel for plaintiff): I might say, in connection with this case, that the case following this [the case at bar] is identical. The testimony in this case, if there is no objection, we can agree will be the testimony in the next case.
“ The Court: And the judgment in one be the judgment in the other.
“Mr. Helfman (counsel for defendant): And the bond filed covers both cases.”
We think it is to be inferred from this quotation that counsel for both parties assented to the statement of the court that “the judgment in one [case] be the judgment in the other.”
The judgment is affirmed.
The other Justices concurred.